DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Appeal filed on 4/5/2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 is directed to an abstract idea without significantly more:
Under Step 2A, Prong 1, claim 1 recites the limitation “(b) assigning a provenance-derived trust score to the ACSDS based at least in part on the provenance metadata, (c) comparing the provenance-derived trust score to a criterion for supplying the ACSDS”, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitation “assigning a provenance-derived trust score to the ACSDS based at least in part on the provenance metadata… comparing the provenance-derived trust score to a criterion for supplying the ACSDS;” as drafted, is a process that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. 

            Under Step 2A, Prong 2, this judicial exception is not integrated into a practical application. The claim recites the following additional elements “a software development system,” “a digital memory,” “a processor,” and “obtaining provenance metadata of an automatically created software development suggestion (ACSDS), the provenance metadata indicating implicit or explicit software developer endorsement of the ACSDS” and “ supplying the ACSDS; whereby the system tends to present automatically created suggestions to software developers more often or less often depending on whether other software developers have or have not at least implicitly endorsed the automatically created suggestions”.   The additional elements “a software development system,” “a digital memory,” “a processor,” are merely a generic computer or computer components as a tool to perform the abstract idea.  See MPEP 2106.05(f).  The additional element “obtaining provenance metadata of an automatically created software development suggestion (ACSDS), the provenance metadata indicating implicit or explicit software developer endorsement of the ACSDS” and “ supplying the ACSDS; whereby the system tends to present automatically created suggestions to software developers more often or less often depending on whether other software developers have or have not at least implicitly endorsed the automatically created suggestions” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and outputting the results of the abstract idea.  See MPEP 2106.05(g).  Accordingly, the additional elements recited in the claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “a software development system,” “a digital memory,” “a processor,” are generic computer components used as the tools to perform the abstract idea.  As to the additional element “(a) obtaining provenance metadata of an automatically created software development suggestion (ACSDS), the provenance metadata indicating implicit or explicit software developer endorsement of the ACSDS” and “ (d) supplying the ACSDS to the suggestion presentation interface or withholding the ACSDS; whereby the system tends to present automatically created suggestions to software developers more often or less often depending on whether other software developers have or have not at least implicitly endorsed the automatically created suggestions”,  the court have identified data gathering and displaying the output of the abstract idea is well-understood, routine, conventional activity in the art.  See MPEP 2106.05(d).  Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible.

Claim 6 is directed to an abstract idea without significantly more:
Under Step 2A, Prong 1, Claim 6 recites in part: “ascertaining at least one of the following provenance values at least in part by using the metadata: codebase utilization level which indicates an extent to which the ACSDS has been utilized within a codebase; a codebase utilizer identity which identifies at least one developer who submitted one or more suggestion-based changes to a codebase, each suggestion-based change including a software implementation of the ACSDS; a developer review level which indicates an extent to which the ACSDS has been reviewed by at least one developer; a suggestion saver identity which identifies at least one developer who chose to save the ACSDS instead of discarding it; or a library affiliation which indicates that the ACSDS is affiliated with a library by an authorized author of the library or an authorized distributor of the library; computing a provenance-derived trust score for the ACSDS based at least in part on a result of the ascertaining; and assigning the provenance-derived trust score to the ACSDS”, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is the limitation “ascertaining at least on of the provenance values… computing a provenance-derived trust score for the ACSDS based at least in part on a result of the ascertaining; and assigning the provenance-derived trust score to the ACSDS” as drafted, is a process that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.
Under Step 2A, Prong 2, this judicial exception is not integrated into a practical application. The claim recites additional elements: “obtaining provenance metadata of an automatically created software development suggestion (ACSDS)”, “a repository”, “a software development tool”. The additional elements “a repository”, a software development tool” are merely a generic computer or computer components as a tool to perform the abstract idea.  See MPEP 2106.05(f).  The additional element “obtaining provenance metadata of an automatically created software development suggestion (ACSDS)” does nothing more than add insignificant extra solution activity to the judicial exception, such as gathering data/information and outputting or presenting data/information. See MPEP 2106.05(g). T Accordingly, the additional elements recited in the claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. 
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a repository”; “software development tool” are generic computer components used as the tools to perform the abstract idea.  As to the additional element “obtaining provenance metadata of an automatically created software development suggestion (ACSDS)”, the court have identified data gathering and displaying the output of the abstract idea is well-understood, routine, conventional activity in the art.  See MPEP 2106.05(d).  Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible.

Claim 16 is not patent eligible for the same reasons as given for claim 1, wherein the “computer-readable storage medium” is merely a generic computer component for applying the abstract idea, and thus fails to integrate the judicial exception into a practical application, nor does it make it an inventive concept.

Claims 2-5, and 17-20 fail to recite any limitations that integrate the judicial exception of claims 1 and 16 into a practical application nor amount to significantly more than the abstract idea. These claims recite limitations that further describe or define the mathematical concepts or mental process recited in claims 1 and 16, thus, further reciting the abstract idea explained in the rejection of claims 1 and 16.  Additionally, claims 3 recites an additional “repository” addition element which, as explained in the rejection of claim 1 and 16 that if the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.
Claims 7-15 fail to recite any limitations that integrate the judicial exception of claim 1 into a practical application nor they amount to significantly more than the abstract idea. These claims recite “obtaining” “adjusting”, “determining”, “computing”, “ascertaining” limitations that further describe or define the mathematical concepts or mental process recited in claim 6, thus, further reciting the abstract idea explained in the rejection of claim 6. Claim 9 recites additional element “screen view” for “display one or more of the provenance values or showing a navigational item which upon being followed displays one or more of the provenance values”. However, displaying a value on a screen is considered insignificant extra solution activity that does not integrate the judicial exception into a practical application.  See MPEP 2106.05(g).  Furthermore, according to MPEP 2106.05(d), the courts have found displaying data/information, collecting/transmitting data, and storing data are all well-understood, routine, conventional activity.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, and 9-19 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Dias et al. US 2014/0173563 A1 (hereinafter Dias).

Per Claim 1:
Dias teaches A software development system (Dias, Abstract, Methods, systems, and computer program products are provided for inferring the programming intent of code developers to suggest code solutions), comprising: a digital memory (Dias, [0069], Code repository 1002 may include one or more of any type of storage mechanism, including a magnetic disc (e.g., in a hard disk drive), an optical disc (e.g., in an optical disk drive), a magnetic tape (e.g., in a tape drive), a memory device such as a RAM device, a ROM device, etc., and/or any other suitable type of storage medium to store collected program code 1012); and
a processor in operable communication with the digital memory (Dias, [0089], computer program code configured to be executed in one or more processors and stored in a computer readable storage medium), 
the processor configured to perform suggestion filtering steps which include automatically (a) obtaining provenance metadata of an automatically created software development suggestion (ACSDS), the provenance metadata indicating implicit or explicit software developer endorsement of the ACSDS (Dias, [0082], program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation), 
(b) assigning a provenance-derived trust score to the ACSDS based at least in part on the provenance metadata (Dias, [0082], code comparator 1010 may select code solutions that are compatible with the program code being written by the developer (e.g., are a compatible version, are compatible with present hardware, etc.). Furthermore, in an embodiment, code comparator 1010 may select code solutions that are trusted by the developer and/or are compatible with rights associated the developer's program code … As such, program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation), 
(c) comparing the provenance-derived trust score to a criterion for supplying the ACSDS to a suggestion presentation interface of a software development tool (Dias, [0044], Program code suggestion system 110 compares the program code portion to the identified code design patterns to determine one or more matching pattern signatures, and may transmit the corresponding one or more code solutions to software development application 108 as code suggestions. [0009], The code suggestion interface is configured to receive at least one code solution in response to the request. The code solution is selected at the program code suggestion system by comparing the program code portion to a plurality of program code design patterns to infer a programming intent of the code developer. The code suggestion interface is configured to enable display of an indication of the code solution in association with the program code portion), and 
(d) supplying the ACSDS to the suggestion presentation interface or withholding the ACSDS from the suggestion presentation interface, in response to a result of the comparing (Dias, [0044], Program code suggestion system 110 compares the program code portion to the identified code design patterns to determine one or more matching pattern signatures, and may transmit the corresponding one or more code solutions to software development application 108 as code suggestions. [0041], automatic filtering of available code options may be performed based on attributes of the code, what the code requires, and/or requirements of the code ... Accordingly, code options from a non-matching license … would not be presented to the developer. In this manner, code options are not be presented from non-matching license systems); 
whereby the system tends to present automatically created suggestions to software developers more often or less often depending on whether other software developers have or have not at least implicitly endorsed the automatically created suggestions (Dias, [0009], a software development application in a user device includes a code monitor and a code suggestion interface. The code monitor is configured to transmit a request for a program code suggestion … The code suggestion interface is configured to receive at least one code solution in response to the request. The code solution is selected at the program code suggestion system by comparing the program code portion to a plurality of program code design patterns to infer a programming intent of the code developer. The code suggestion interface is configured to enable display of an indication of the code solution in association with the program code portion).

Per Claim 2:
The rejection of claim 1 is incorporated, further Dias teaches characterized in at least one of the following ways:
the software development tool includes a source code editor, and the suggestion presentation interface operates within the source code editor (Dias, FIG. 3, 302 code editor, 304, code suggestion interface, [0058], Referring to FIG. 3, code suggestion interface 304 may be configured to provide code solution(s) 116 to code editor 302 for display as selectable solution(s) 310. Selectable solution(s) 310 is/are displayed in association with the program code portion included in request 114. In this manner, a developer can view and select one of selectable solution(s) 310, if desired, to be entered into software program);
the software development tool includes a source code review tool, and the suggestion presentation interface operates within the source code review tool (Dias, Fig. 3, [0058], an indication is displayed of the at least one code solution in association with the program code portion. As described above, software development application 108 of FIG. 1 may present code solution(s) 116 to the developer to enable the developer to select a code solution to be entered into software program 112 if desired. Referring to FIG. 3, code suggestion interface 304 may be configured to provide code solution(s) 116 to code editor 302 for display as selectable solution(s) 310. Selectable solution(s) 310 is/are displayed in association with the program code portion included in request 114. In this manner, a developer can view and select one of selectable solution(s) 310, if desired, to be entered into software program); or
the software development tool includes a source code analysis tool, and the suggestion presentation interface operates within the source code analysis tool (Dias, [0043], FIG. 1 shows a block diagram of a software development system 100 that provides program code solutions generated based on an analysis of pools of program code … [0044], Program code suggestion system 110 in server 104 is configured to analyze program code generated by a plurality of developers (e.g., "crowd sourced" program code) to identify code design patterns, and generate pattern signatures and code solutions for the identified code design patterns).

Per Claim 3:
The rejection of claim 1 is incorporated, further Dias teaches wherein the provenance metadata comprises at least one of the following:
a codebase utilization level which indicates an extent to which the ACSDS has been utilized within a codebase (Dias, [0006], Source code generated by one or a body of code developers is collected into a source code base. The source code base is analyzed to determine code design patterns. The code design patterns may be used to suggest code solutions to code developers who are developing software programs. The code solutions may be automatically displayed to the code developers, and a code developer may select one of the code solutions to insert into their software program);
a codebase utilizer identity which identifies at least one developer who submitted one or more suggestion-based changes to a codebase, each suggestion-based change including a software implementation of the ACSDS (Dias, [0056], software development application 108 of FIG. 1 may receive code solution(s) 116 from program code suggestion system 110 in server 104. Code solution(s) 116 includes one or more code solutions selected at program code suggestion system 110 by comparing the program code portion provided in request 114 to a plurality of program code design patterns. The program code design patterns may be generated at program code suggestion system 110 by analyzing a pool of program code (a program code base) that includes program code provided from any number of developers. The analysis of the pool of program code may identify programming patterns of the developers, such as identifying a first code term, function, method, and/or other section of program code (a pattern signature) that, if input by a developer, there is a likelihood that the developer will input a second code term, function, method and/or other section of program code (a code solution). In this manner, the analysis infers a programming intent of the code developer by anticipating program code that the code developer is likely to enter following the program code portion provided in request 114);
a developer review level which indicates an extent to which the ACSDS has been reviewed by at least one developer (Dias, [0051], a software development application, such as software development application 108, may be enabled to display code solutions for developers that are using the software development application to generate program code. [0058], As described above, software development application 108 of FIG. 1 may present code solution(s) 116 to the developer to enable the developer to select a code solution to be entered into software program 112 if desired. Referring to FIG. 3, code suggestion interface 304 may be configured to provide code solution(s) 116 to code editor 302 for display as selectable solution(s) 310. Selectable solution(s) 310 is/are displayed in association with the program code portion included in request 114. In this manner, a developer can view and select one of selectable solution(s) 310, if desired, to be entered into software program);
a suggestion saver identity which identifies at least one developer who chose to save the ACSDS instead of discarding it (Dias, [0053], Referring to FIG. 3, a developer may interact with code editor 302 of software development application 300 to enter and edit program code when generating software program 112. For instance, the developer may add, modify, or delete program code text using code editor 302 such as by typing, by voice input, etc. When complete, or at other intervals, the user may be enabled to save the program code by interacting with a "save" button or other user interface element);
a library affiliation which indicates that the ACSDS is affiliated with a library by an authorized author of the library or an authorized distributor of the library (Dias, [0034], The program code may include source code (a collection of computer program instructions that is written by a code developer in a human-readable programming language), code libraries (including a compiled library that includes instructions that can be parsed and analyzed), etc. Code patterns are identified in the program code generated by the developers, and stored in a knowledge base repository. Each stored code pattern has a pattern signature (code present in program code that identifies the presence of the code pattern), and a code solution. When a pattern signature of a code pattern is identified in program code being generated by a developer, the corresponding code solution may be provided to the developer as a solution suggestion. The developer may select the code solution to be inserted into the program code); or
a repository affiliation which indicates that the ACSDS is affiliated with a code repository by an authorized user of the repository (Dias, [0034], Code patterns are identified in the program code generated by the developers, and stored in a knowledge base repository. Each stored code pattern has a pattern signature (code present in program code that identifies the presence of the code pattern), and a code solution. When a pattern signature of a code pattern is identified in program code being generated by a developer, the corresponding code solution may be provided to the developer as a solution suggestion.).

Per Claim 4:
The rejection of claim 3 is incorporated, further Dias teaches characterized in at least one of the following ways:
the codebase utilization level is selected from a set consisting of two values (Dias, FIG. 6, [0059], Selectable code solutions 602 are displayed as code solutions for line of code 406, as determined by program code suggestion system 110 (FIG. 1) and provided in code solution(s) 116. As shown in FIG. 6, selectable code solutions 602 includes a first code solution 604a, a second code solution 604b, and potentially further code solutions. Each code solution of selectable code solutions 602 is enabled to be selected by the develop);
the codebase utilization level is selected from a set which includes more than two values (Dias, FIG. 6, [0059], Selectable code solutions 602 are displayed as code solutions for line of code 406, as determined by program code suggestion system 110 (FIG. 1) and provided in code solution(s) 116. As shown in FIG. 6, selectable code solutions 602 includes a first code solution 604a, a second code solution 604b, and potentially further code solutions. Each code solution of selectable code solutions 602 is enabled to be selected by the develop);
the developer review level is selected from a set consisting of two values (Dias, FIG. 6, [0059], Selectable code solutions 602 are displayed as code solutions for line of code 406, as determined by program code suggestion system 110 (FIG. 1) and provided in code solution(s) 116. As shown in FIG. 6, selectable code solutions 602 includes a first code solution 604a, a second code solution 604b); or
the developer review level is selected from a set which includes more than two values (Dias, [0060], Each displayed code solution may include any number of lines of code. Furthermore, although code solutions 602 are shown displayed to the right of line of code 406 in FIG. 6, code solutions 602 may be displayed in any other location of user interface 402, including above line of code 406, below line of code 406, on top of line of code 406 (e.g., as transparent or non-transparent), or to the left of line of code 406. Code solutions 602 may be displayed in list form (when more than one code solution is present) or in other forms. Furthermore, code solutions 602 may be automatically displayed to the developer when received, or may not be automatically displayed. Code solutions 602 may include one or more of different code solutions).

Per Claim 5:
The rejection of claim 1 is incorporated, further Dias teaches characterized in at least one of the following ways:
the suggestion presentation interface operates subject to one or more user-defined settings, and the suggestion filtering steps operate without any additional user-defined settings (Dais, [0041], automatic filtering of available code options may be performed based on attributes of the code, what the code requires, and/or requirements of the code (e.g., license information). For example, a developer may be working on code that is annotated as being associated with the Apache License 2.0, a free software license authored by the Apache Software Foundation (ASF). Accordingly, code options from a non-matching license (e.g., code under the GPL v3 license, provided by the Free Software Foundation (F SF) for the GNU (general public license) project) would not be presented to the developer. In this manner, code options are not be presented from non-matching license systems, but if your code base has a matching license to some available code options, then those code options may be presented to be selected and inserted into the developer's code); or 
the suggestion filtering steps operate without any user-defined settings which are unique to the suggestion filtering steps (Dais, [0042], reasoning may be performed "in the cloud" (by computing devices in a computer network or combination of computer networks, such as the Internet) based on existing source code bases and documentation. The reasoning (analysis) may infer patterns, next steps, more efficient or robust code, etc., and present this information to the developer in real time in the software development environment. As such, the software development environment moves beyond simple semantic prompting, as in conventional autocorrect techniques, to actually writing program code for the developer though code suggestions, in effect "finishing their sentences").

Per Claim 6: 
Dias teaches A software development tool method (Dias, Abstract, Methods, systems, and computer program products are provided for inferring the programming intent of code developers to suggest code solutions), comprising: 
obtaining provenance metadata of an automatically created software development suggestion (ACSDS) (Dias, [0082], program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation);
ascertaining at least one of the following provenance values at least in part by using the metadata: 
a codebase utilization level which indicates an extent to which the ACSDS has been utilized within a codebase (Dias, [0006], Source code generated by one or a body of code developers is collected into a source code base. The source code base is analyzed to determine code design patterns. The code design patterns may be used to suggest code solutions to code developers who are developing software programs. [0044], Program code suggestion system 110 compares the program code portion to the identified code design patterns to determine one or more matching pattern signatures, and may transmit the corresponding one or more code solutions to software development application 108 as code suggestions); 
a codebase utilizer identity which identifies at least one developer who submitted one or more suggestion-based changes to a codebase, each suggestion-based change including a software implementation of the ACSDS (Dias, [0006], Methods, systems, and computer program products are provided for inferring the programming intent of code developers to suggest code solutions. Source code generated by one or a body of code developers is collected into a source code base. The source code base is analyzed to determine code design patterns. The code design patterns may be used to suggest code solutions to code developers who are developing software programs); 
a developer review level which indicates an extent to which the ACSDS has been reviewed by at least one developer (Dias, [0058], code suggestion interface 304 may be configured to provide code solution(s) 116 to code editor 302 for display as selectable solution(s) 310. Selectable solution(s) 310 is/are displayed in association with the program code portion included in request 114. In this manner, a developer can view and select one of selectable solution(s) 310, if desired, to be entered into software program); 
a suggestion saver identity which identifies at least one developer who chose to save the ACSDS instead of discarding it (Dias, [0053], a developer may interact with code editor 302 of software development application 300 to enter and edit program code when generating software program 112. For instance, the developer may add, modify, or delete program code text using code editor 302 such as by typing, by voice input, etc. When complete, or at other intervals, the user may be enabled to save the program code by interacting with a "save" button or other user interface element); 
a library affiliation which indicates that the ACSDS is affiliated with a library by an authorized author of the library or an authorized distributor of the library (Dias, [0064], by automatically adding a library reference from a current coding project to import desired functionality, by plugging in information based on deep compiler-based knowledge of the code structure. [0041], automatic filtering of available code options may be performed based on attributes of the code, what the code requires, and/or requirements of the code (e.g., license information)… if your code base has a matching license to some available code options, then those code options may be presented to be selected and inserted into the developer's code); or
a repository affiliation which indicates that the ACSDS is affiliated with a code repository by an authorized user of the repository (Dias, [0010], a program code suggestion system includes a code analyzer and a knowledge set repository. The code analyzer is configured to receive program code generated by a plurality of code developers associated with at least one entity, and to analyze the received program code to determine at least one program code design pattern. The determined program code design pattern(s) is/are stored in the knowledge set repository. The knowledge set repository is network-accessible by software development applications to provide program code suggestions in developing software programs);
computing a provenance-derived trust score for the ACSDS based at least in part on a result of the ascertaining (Dias, [0044], Program code suggestion system 110 compares the program code portion to the identified code design patterns to determine one or more matching pattern signatures, and may transmit the corresponding one or more code solutions to software development application 108 as code suggestions. [0082], program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation);
assigning the provenance-derived trust score to the ACSDS (Dias, [0082], code comparator 1010 may select code solutions that are compatible with the program code being written by the developer (e.g., are a compatible version, are compatible with present hardware, etc.). Furthermore, in an embodiment, code comparator 1010 may select code solutions that are trusted by the developer and/or are compatible with rights associated the developer's program code. For instance, the developer may want to avoid code solutions associated with open source licenses being inserted into proprietary program code being developed by the developer. As such, program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation); and
employing the provenance-derived trust score within a software development tool (Dias, [0080], Code comparator 1010 may perform various forms of analysis when comparing program code portion 1018 to pattern signatures 1020 to determine whether there are any matches).

Per Claim 9:
The rejection of claim 6 is incorporated, further Dias teaches displaying the ACSDS in a screen view in the software development tool (Dias, [0009], The code suggestion interface is configured to receive at least one code solution in response to the request. The code solution is selected at the program code suggestion system by comparing the program code portion to a plurality of program code design patterns to infer a programming intent of the code developer. The code suggestion interface is configured to enable display of an indication of the code solution in association with the program code portion), and doing at least one of the following in the same screen view: displaying one or more of the provenance values (Dias, [0002], After the programmer types in one of these marker characters immediately after the name of a term having one or more further selectable code completions, a pre-determined, pop-up list of suggested code completions is presented); or 
showing a navigational item which upon being followed displays one or more of the provenance values (Dias, [0030], According to autocompletion, one or more programming terms and/or characters are looked for in the text that is being entered by a computer programmer…into a computer program. If entered terms/characters match a predetermined marker in a list of markers, a pop-up list of suggested code completions for the marker is presented).

Per Claim 10:
The rejection of claim 6 is incorporated, further Dias teaches characterized in at least one of the following ways:
the ACSDS targets a security vulnerability in a source code; 
the ACSDS targets a use of an application programming interface antipattern;
the ACSDS targets a source code that was made noncompilable by a breaking change in a library the source code relies on; 
the ACSDS targets a source code that was made noninterpretable by a breaking change in a library the source code relies on; 
the ACSDS matches a source code pattern which appears at least ten times in at least one codebase; 
the ACSDS has been adopted within multiple codebases (Dias, [0035], large program code bases may be used to "crowd source" one or more lines of program code to be included in a software program. This may provide many benefits); or 
the ACSDS has been adopted within multiple repositories (Dias, [0067], FIG. 10 shows a block diagram of a program code suggestion system 1000 that generates crowd sourced program code solutions, and provides the generated suggestions to software development applications … As shown in FIG. 10, program code suggestion system 1000 includes a code repository 1002, a code analyzer 1004, a knowledge set repository 1006…).

Per Claim 11:
The rejection of claim 6 is incorporated, further Dias teaches wherein computing the provenance-derived trust score comprises calculating a weighted combination of at least two of the provenance values (Dias, [0055], In the example of FIG. 5, code monitor 306 may identify a particular combination of code in program code 404, such as including first, third, and seventh lines of code 502, 504, and 506, and may forward the combination of code to program code suggestion system 110 at server 104 in request 114).

Per Claim 12:
The rejection of claim 6 is incorporated, further Dias teaches characterized in at least one of the following ways:
ascertaining the codebase utilization level comprises searching a list of accepted pull requests of a repository  (Dias, [0030], According to autocompletion, one or more programming terms and/or characters are looked for in the text that is being entered by a computer programmer…into a computer program. If entered terms/characters match a predetermined marker in a list of markers, a pop-up list of suggested code completions for the marker is presented); or
ascertaining a developer review level comprises searching a list of accepted pull requests of a repository (Dias, [0011], a program code suggestion system may include a request handler and a code comparator. The request handler is configured to receive a request over a network for a program code suggestion from a software development application at a user device. The request includes a portion of program code included in a software program input by a code developer to the software development application. The code comparator compares the program code portion to a plurality of program code design patterns included in a knowledge set to select a program code design pattern. The request handler transmits a code solution of the selected program code design pattern to the software development application at the user device. [0031], This list of completions is a stored, predetermined list that is displayed automatically, every time any programmer types "Console." (e.g., in a software development environment with this particular form of autocompletion enabled). In this case, this autocompletion enables the developer to finish this line of code in a same way this autocompletion would enable any programmer, who is programming any type of software program, to complete the same line of code).

Per Claim 13:
The rejection of claim 6 is incorporated, further Dias teaches wherein the provenance-derived trust score for the ACSDS is computed based at least in part on the codebase utilization level or the repository affiliation or both (Dias, [006], Source code generated by one or a body of code developers is collected into a source code base. The source code base is analyzed to determine code design patterns. The code design patterns may be used to suggest code solutions to code developers who are developing software programs).

Per Claim 14:
The rejection of claim 6 is incorporated, further Dias teaches ascertaining a suggestion adoption level which indicates an extent to which the ACSDS has been adopted after being presented within the software development tool (Dias, [0051], a software development application, such as software development application 108, may be enabled to display code solutions for developers that are using the software development application to generate program code. [0058], software development application 108 of FIG. 1 may present code solution(s) 116 to the developer to enable the developer to select a code solution to be entered into software program 112 if desired. Referring to FIG. 3, code suggestion interface 304 may be configured to provide code solution(s) 116 to code editor 302 for display as selectable solution(s) 310. Selectable solution(s) 310 is/are displayed in association with the program code portion included in request 114. In this manner, a developer can view and select one of selectable solution(s) 310, if desired, to be entered into software program).

Per Claim 15:
The rejection of claim 6 is incorporated, further Dias teaches characterized in at least one of the following ways: ascertaining the codebase utilizer identity comprises querying a source code control interface (Dias, [0009], The request includes a portion of program code included in a software program input by a code developer to the software development application. The code suggestion interface is configured to receive at least one code solution in response to the request);
ascertaining the suggestion saver identity comprises querying a source code control interface (Dias, [0039], The development environment may query the source code base (e.g., the "cloud"), find the appropriate pattern, and rewrite existing code and "fill in" the remainder of the pattern, such that the developer effectively drags the new code into view);
ascertaining the codebase utilizer identity comprises querying a code repository interface (Dias, [0007], program code is retrieved from a code repository. The code repository includes program code generated by a plurality of code developers associated with at least one entity (e.g., a business, a university, etc.). The retrieved program code is analyzed to determine at least one program code design pattern. Each determined program code design pattern includes a pattern signature and a code solution, in some cases an API (application programming interface) library that can be utilized); or
ascertaining the suggestion saver identity comprises querying a code repository interface (Dias, [0044], program code suggestion system 110 in server 104 may receive a request 114 from software development application 108 in user device 102 through network 114. A developer may interact with software development application 108 to develop/program a software program 112 in the form of program code).

Per Claim 16:
Dias teaches A computer-readable storage medium configured with data and instructions which upon execution by a processor cause a computing system to perform a suggestion filtering method (Dias, Abstract, Methods, systems, and computer program products are provided for inferring the programming intent of code developers to suggest code solutions), the method comprising:
obtaining provenance metadata of an automatically created software development suggestion (ACSDS) (Dias, [0082], program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation), the provenance metadata including a codebase utilization level which indicates an extent to which the ACSDS has been utilized within at least one codebase (Dias, [0006], Source code generated by one or a body of code developers is collected into a source code base. The source code base is analyzed to determine code design patterns. The code design patterns may be used to suggest code solutions to code developers who are developing software programs. [0044], Program code suggestion system 110 compares the program code portion to the identified code design patterns to determine one or more matching pattern signatures, and may transmit the corresponding one or more code solutions to software development application 108 as code suggestions);;
assigning a provenance-derived trust score to the ACSDS based at least in part on the provenance metadata (Dias, [0082], code comparator 1010 may select code solutions that are compatible with the program code being written by the developer (e.g., are a compatible version, are compatible with present hardware, etc.). Furthermore, in an embodiment, code comparator 1010 may select code solutions that are trusted by the developer and/or are compatible with rights associated the developer's program code. For instance, the developer may want to avoid code solutions associated with open source licenses being inserted into proprietary program code being developed by the developer. As such, program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation);
comparing the provenance-derived trust score to a criterion for supplying the ACSDS to a suggestion presentation interface of a software development tool (Dias, [0044], Program code suggestion system 110 compares the program code portion to the identified code design patterns to determine one or more matching pattern signatures, and may transmit the corresponding one or more code solutions to software development application 108 as code suggestions. [0009], The code suggestion interface is configured to receive at least one code solution in response to the request. The code solution is selected at the program code suggestion system by comparing the program code portion to a plurality of program code design patterns to infer a programming intent of the code developer. The code suggestion interface is configured to enable display of an indication of the code solution in association with the program code portion); and
supplying the ACSDS to the suggestion presentation interface of a software development tool or withholding the ACSDS from the suggestion presentation interface, in response to a result of the comparing (Dias, [0044], Program code suggestion system 110 compares the program code portion to the identified code design patterns to determine one or more matching pattern signatures, and may transmit the corresponding one or more code solutions to software development application 108 as code suggestions. For example, as shown in FIG. 1, software development application 108 in user device 102 may receive code solution(s) 116 from program code suggestion system 110 in server 104. [0063], The selected code solution may be automatically or manually inserted into program code in any manner, including being inserted at one location, or having portions inserted at multiple locations, depending on the particular code solution. FIG. 8 shows a block diagram of user interface 402 displaying a selected code solution 802 inserted into program code 404, or [0041], automatic filtering of available code options may be performed based on attributes of the code, what the code requires, and/or requirements of the code ... Accordingly, code options from a non-matching license … would not be presented to the developer. In this manner, code options are not be presented from non-matching license systems).

Per Claim 17:
The rejection of claim 16 is incorporated, further Dias teaches wherein the method further comprises displaying a source code context in which the ACSDS was previously created or previously adopted or both (Dias, [0055], FIGS. 4 and 5 show block diagrams of a user interface 402 that displays program code entered by a developer that is analyzed for code solutions, according to an example embodiment (program code is represented as dashes for purposes of illustration). User interface 402 is a user interface (e.g., graphical user interface (GUI), text editor interface, etc.) generated by code editor 302 to enable program code to be entered and edited by a developer, such as program code 404 shown in FIGS. 4 and 5. Program code 404 may be a portion of software program 112 shown in FIG. 1).

Per Claim 18:
The rejection of claim 16 is incorporated, further Dias teaches wherein the ACSDS was created based on source code edits made by a set of one or more developers, and wherein the method supplies the ACSDS to the suggestion presentation interface while the suggestion presentation interface is displayed to another developer who is not in the first set (Dias, [0006], Source code generated by one or a body of code developers is collected into a source code base. The source code base is analyzed to determine code design patterns. The code design patterns may be used to suggest code solutions to code developers who are developing software programs. The code solutions may be automatically displayed to the code developers, and a code developer may select one of the code solutions to insert into their software program).

Per Claim 19:
The rejection of claim 16 is incorporated, further Dias teaches wherein the criterion for supplying the ACSDS to a suggestion presentation interface is not user-defined (Dias, [0044], Program code suggestion system 110 compares the program code portion to the identified code design patterns to determine one or more matching pattern signatures, and may transmit the corresponding one or more code solutions to software development application 108 as code suggestions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dias et al. US 2014/0173563 A1 (hereinafter Dias), in view of Kelly, US 2019/0303107 A1 (hereinafter Kelly).

Per Claim 7:
The rejection of claim 6 is incorporated, Dias teaches wherein at a first point in time the provenance-derived trust score meets a criterion for supplying the ACSDS to a suggestion presentation interface of the software development tool (Dias, [0082], program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation).
Dias does not explicitly teach obtaining additional provenance metadata at a second point in time after the first point in time; adjusting the assigned provenance-derived trust score or the criterion or both based at least in part on the additional provenance metadata; and then determining that the provenance-derived trust score does not meet the criterion for supplying the ACSDS to the suggestion presentation interface.
However, Kelly teaches obtaining additional provenance metadata at a second point in time after the first point in time (Kelly, [0038] template selection 425 may also reference additional metadata available for the project currently being developed using the source code editor window 310 (e.g., as defined in project attribute data 245) to select one or more templates for use by the project guidance engine);
adjusting the assigned provenance-derived trust score or the criterion or both based at least in part on the additional provenance metadata; and then determining that the provenance-derived trust score does not meet the criterion for supplying the ACSDS to the suggestion presentation interface the project guidance engine 210 may renew its analysis of the code (e.g. 440b) to determine whether the same or different templates (Kelly, [0042], a project guidance engine 210 may dynamically adapt code suggestion information as a developer modifies code using an example source code editor window 315. For instance, in the example of FIG. 4C, a developer has added code to the lines of code (e.g., 440a) used in FIG. 4B to generate suggestion information 445a, to produce an updated code segment 445b including the code 440a. Based on the additional code added by the developer, the project guidance engine 210 may renew its analysis of the code (e.g. 440b) to determine whether the same or different templates (used in the example of FIG. 4A) are still applicable to the code 440b. Changes to code within the source code editor may result in the project guidance engine 210 determining that one or more of the templates in template set 435 (selected for use based on code 440a) should no longer be considered in determining suggestion information for the project and/or that one or more additional templates should be used that were not previously considered relevant (e.g., prior to the additional code being added to the code segment 440b). In the particular example of FIG. 4C, the additional code provided in code segment 440b may be scanned by the project guidance engine 210 to cause the project guidance engine 210 to determine that at least some of the templates determined for code 440a are no longer relevant to the further-developed version of the code 440b).
It would have been obvious to one having ordinary skill in the computer art at the time before the effective filing date of the claimed invention to modify the software development system disclosed by Dias to include obtaining additional provenance metadata at a second point in time after the first point in time; adjusting the assigned provenance-derived trust score or the criterion or both based at least in part on the additional provenance metadata; and then determining that the provenance-derived trust score does not meet the criterion for supplying the ACSDS to the suggestion presentation interface using the teaching of Kelly. The modification would be obvious because one of ordinary skill in the art would be motivated to provide code suggestions are determined, which are defined according to the subset of code templates, for lines of code following the particular lines of code. A particular GUI window is presented for display with the source code editor GUI, where the suggestions are presented within the particular GUI window (Kelly, Abstract).

Per Claim 8:
The rejection of claim 6 is incorporated, further Dias teaches wherein employing the provenance-derived trust score comprises at least one of the following: computationally determining that the provenance-derived trust score meets a criterion for supplying the ACSDS to a suggestion presentation interface of the software development tool, and supplying the ACSDS to the suggestion presentation interface (Dias, [0082], program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation);
computationally determining that the provenance-derived trust score meets a criterion for withholding the ACSDS from a suggestion presentation interface of the software development tool, and withholding the ACSDS from the suggestion presentation interface (Dias, [0044], Program code suggestion system 110 compares the program code portion to the identified code design patterns to determine one or more matching pattern signatures, and may transmit the corresponding one or more code solutions to software development application 108 as code suggestions … [0041], automatic filtering of available code options may be performed based on attributes of the code, what the code requires, and/or requirements of the code ... Accordingly, code options from a non-matching license … would not be presented to the developer. In this manner, code options are not be presented from non-matching license systems).
Dias does not explicitly teaches or computationally adjusting a criterion for supplying the ACSDS to a suggestion presentation interface of the software development tool, based at least in part on the provenance-derived trust score and on data indicating whether the ACSDS was adopted after it was supplied.
However, Kelly teaches computationally adjusting a criterion for supplying the ACSDS to a suggestion presentation interface of the software development tool, based at least in part on the provenance-derived trust score and on data indicating whether the ACSDS was adopted after it was supplied (Kelly, [0042], a project guidance engine 210 may dynamically adapt code suggestion information as a developer modifies code using an example source code editor window 315. For instance, in the example of FIG. 4C, a developer has added code to the lines of code (e.g., 440a) used in FIG. 4B to generate suggestion information 445a, to produce an updated code segment 445b including the code 440a. Based on the additional code added by the developer, the project guidance engine 210 may renew its analysis of the code (e.g. 440b) to determine whether the same or different templates (used in the example of FIG. 4A) are still applicable to the code 440b. Changes to code within the source code editor may result in the project guidance engine 210 determining that one or more of the templates in template set 435 (selected for use based on code 440a) should no longer be considered in determining suggestion information for the project and/or that one or more additional templates should be used that were not previously considered relevant (e.g., prior to the additional code being added to the code segment 440b). In the particular example of FIG. 4C, the additional code provided in code segment 440b may be scanned by the project guidance engine 210 to cause the project guidance engine 210 to determine that at least some of the templates determined for code 440a are no longer relevant to the further-developed version of the code 440b).
It would have been obvious to one having ordinary skill in the computer art at the time before the effective filing date of the claimed invention to modify the software development system disclosed by Dias to include computationally adjusting a criterion for supplying the ACSDS to a suggestion presentation interface of the software development tool, based at least in part on the provenance-derived trust score and on data indicating whether the ACSDS was adopted after it was supplied using the teaching of Kelly. The modification would be obvious because one of ordinary skill in the art would be motivated to provide code suggestions are determined, which are defined according to the subset of code templates, for lines of code following the particular lines of code. A particular GUI window is presented for display with the source code editor GUI, where the suggestions are presented within the particular GUI window (Kelly, Abstract).

Per Claim 20:
The rejection of claim 16 is incorporated, further Dias teaches wherein the method further comprises:
ascertaining a suggestion adoption level which indicates an extent to which the ACSDS has been adopted after being presented within the software development tool (Dias, [0051], a software development application, such as software development application 108, may be enabled to display code solutions for developers that are using the software development application to generate program code. [0058], software development application 108 of FIG. 1 may present code solution(s) 116 to the developer to enable the developer to select a code solution to be entered into software program 112 if desired. Referring to FIG. 3, code suggestion interface 304 may be configured to provide code solution(s) 116 to code editor 302 for display as selectable solution(s) 310. Selectable solution(s) 310 is/are displayed in association with the program code portion included in request 114. In this manner, a developer can view and select one of selectable solution(s) 310, if desired, to be entered into software program).
Dias does not explicitly teach adjusting the criterion for supplying the ACSDS to the suggestion presentation interface based at least in part on the suggestion adoption level. 
However, Kelly teaches adjusting the criterion for supplying the ACSDS to the suggestion presentation interface based at least in part on the suggestion adoption level (Kelly, [0042], a project guidance engine 210 may dynamically adapt code suggestion information as a developer modifies code using an example source code editor window 315. For instance, in the example of FIG. 4C, a developer has added code to the lines of code (e.g., 440a) used in FIG. 4B to generate suggestion information 445a, to produce an updated code segment 445b including the code 440a. Based on the additional code added by the developer, the project guidance engine 210 may renew its analysis of the code (e.g. 440b) to determine whether the same or different templates (used in the example of FIG. 4A) are still applicable to the code 440b. Changes to code within the source code editor may result in the project guidance engine 210 determining that one or more of the templates in template set 435 (selected for use based on code 440a) should no longer be considered in determining suggestion information for the project and/or that one or more additional templates should be used that were not previously considered relevant (e.g., prior to the additional code being added to the code segment 440b). In the particular example of FIG. 4C, the additional code provided in code segment 440b may be scanned by the project guidance engine 210 to cause the project guidance engine 210 to determine that at least some of the templates determined for code 440a are no longer relevant to the further-developed version of the code 440b).
It would have been obvious to one having ordinary skill in the computer art at the time before the effective filing date of the claimed invention to modify the software development system disclosed by Dias to include adjusting the criterion for supplying the ACSDS to the suggestion presentation interface based at least in part on the suggestion adoption level using the teaching of Kelly. The modification would be obvious because one of ordinary skill in the art would be motivated to provide code suggestions are determined, which are defined according to the subset of code templates, for lines of code following the particular lines of code. A particular GUI window is presented for display with the source code editor GUI, where the suggestions are presented within the particular GUI window (Kelly, Abstract).

Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. 

Applicant argued:
Group I, Claims 1-6, 9-19, Section 102 (Group I Argument Section A)
Claims 1-6, 9-19 are rejected under Section 102 based on Dias. These rejections rely on an interpretation of the word “provenance”. Applicant respectfully submits that the rejections’ interpretation is wrong, for reasons set forth in this Group I Argument Section A. These reasons are sufficient in themselves to reverse the Section 102 rejections … To understand the meaning of “provenance”, one of skill would look at the way the word is used in context. The word “provenance” appears only once in Dias. One of skill would understand from the context that the provenance discussed in Dias is a human-generated code solution provenance, and that a key aspect of the Dias provenance is a distinction between open source code and other code … 
In a first contrast with Dias, Applicant’s claims recite autocreated suggestions; these are also referred to by the coined name “automatically created software development suggestion (ACSDS)’, and by reference numeral 208. Unlike the Dias code solutions generated by human developers, Applicant’s autocreated suggestions 208 are autocreated, e.g., they are “created by a code synthesizer or by machine intelligence” [0003]. The origin of autocreated suggestions 208 is also stated in Applicant’s List of Reference Numerals: [00201] 208 autocreated suggestion, e.g., a code edit change or a suggested code fragment which was created automatically by machine learning or program synthesis technology; also referred to as a “rule”, as an “ACSDS”, and by other phrases associated herein with reference numeral 208; “suggestion” without “autocreated” or reference numeral 208 refers to an autocreated suggestion unless a human-created suggestion is expressly indicated; rules 208 may be derived from repeated edits or other pattern matches, for example (emphasis added)

Examiner response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., created by a code synthesizer or by machine intelligence, a code edit change or a suggested code fragment which was created automatically by machine learning or program synthesis technology; also referred to as a “rule”, rules 208 may be derived from repeated edits or other pattern matches, etc…) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner will not exam the limitations that are not recited in the claims, therefore, examiner would not response to the arguments referred to those limitations are not recited in the claims.  
In response to applicant’s arguments “The word “provenance” appears only once in Dias…” Examiner assert that examination is not to compare word by word between the instant application with the prior reference. No matter how many times the word “provenance” appears in the reference. As the prior reference disclosed the limitation or the functionality of the limitation, then the reference teaches the limitation.
In response to the arguments of Dias is “One of skill would understand from the context that the provenance discussed in Dias is a human-generated code solution provenance, a human-generated code solution provenance … In a first contrast with Dias, Applicant’s claims recite autocreated suggestions; these are also referred to by the coined name “automatically created software development suggestion (ACSDS)’, and by reference numeral 208. Unlike the Dias code solutions generated by human developers, Applicant’s autocreated suggestions 208 are autocreated, e.g., they are “created by a code synthesizer or by machine intelligence” [0003]. …” First of all, applicant should understand that the limitation is auto created vs human-generated that will not consider patentable because replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III. Automating a manual activity: 
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined “old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed.” The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second, applicant’s limitation in the instant claim “… an automatically created software development suggestion (ACSDS)” read on “a software development suggestion” is automatically created, that means, it is no matter for the program code generated from code developers or automatically generated.  As in claim 1, line 16, applicant stated that “whereby the system tends to present automatically created suggestions to software developers… (emphasis added)”. Therefore, claim 1 recited “automatically created suggestions” but did recite “automatically created software”. 
Third, Dias teaches an automatically created software development suggestion (ACSDS), (a) obtaining provenance metadata of an automatically created software development suggestion (ACSDS), the provenance metadata indicating implicit or explicit software developer endorsement of the ACSDS, see Dias, [0082], program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation. Here Dias clearly discloses a program code suggestion system that teaches the functionalities of obtaining provenance metadata of an automatically created software development suggestion (ACSDS), the provenance metadata indicating implicit or explicit software developer endorsement of the ACSDS.

Applicant argued:
In a second contrast with Dias, Applicant’s claims and the rest of Applicant’s disclosure do not even mention “open source”. Unlike the Dias “metadata on the provenance of a particular code solution”, Applicant’s suggestion 208 provenance metadata has no stated relationship to open source and thus is not concerned with distinguishing whether a suggestion came from “code solutions associated with open source licenses.” Dias [0082]. Accordingly, all Section 102 rejections should be reversed, because Dias does not teach Applicant’s claimed autocreated suggestions, and because the Dias open source suggestion provenance does not teach Applicant’s claimed autocreated suggestion provenance.

Examiner response:
	Examiner disagree applicant’s argument that Dias metadata on the provenance of a particular code solution, and the code solution associated with open source licenses. Dias did not limited the code solution only to “open source”, applicant is out of context to pick only a segment of example. Dias in [0082], “in an embodiment, code comparator 1010 may select code solutions that are trusted by the developer and/or are compatible with rights associated the developer's program code. For instance, the developer may want to avoid code solutions associated with open source licenses being inserted into proprietary program code being developed by the developer As such, program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation”. Here, Dias clearly stated, a “open source” is one of examples or metadata. Nowhere Dias said the code solutions are only associated with open source as metadata. 

Applicant argued:
Group I, Claims 1-6, 9-19, Section 102 (Group I Argument Section B)
In Applicant’s First Response, the arguments against the Section 102 rejections included discussion of a hypothetical scenario to illustrate differences between the meaning of “provenance” in Dias and the meaning of “provenance” in Applicant’s claims. The Final Action provides no substantive response to this portion of Applicant’s arguments. Instead, at pages 36- 37, the Final Action makes three assertions:
A first assertion is that Applicant’s argument is not recited in the claims.
A second assertion is that features relied on in Applicant’s argument are not recited in the claims.
A third assertion is that “scenarios are spurious arguments because those scenarios neither disclosed by Dias nor in applicant's application (claims/specification).”
As to the first assertion, the Final Action is correct that Applicant’s argument is not recited in the claims. But there is no legal requirement that arguments must be recited in the claims in order to be considered by the Office.
As to the second assertion, the features relied on in the argument are recited in the claims, e.g., in claim language such as “present automatically created suggestions to software developers” (claim 1), “whether other software developers have or have not at least implicitly endorsed the automatically created suggestions” (claim 1), “supplying the ACSDS ... or withholding the ACSDS” (claims 1, 8, 16), “codebase utilization level” (claims 3, 4, 6, 12, 13, 16), “developer review level” (claims 3, 4, 6, 12), and “suggestion saver identity which identifies at least one developer who chose to save the ACSDS instead of discarding it” (claims 3, 6).
The following is the portion of Applicant’s argument that is quoted by the Final Action as not being recited in the claims; a bold emphasis is added here to highlight connections between the argument and features recited in the claims:
Suppose a system makes a recommendation to a developer A suggesting the insertion of a code solution S into a program X, and at some later time the system is performing computations to determine whether the system will also make a recommendation to a developer B suggesting the insertion of the same piece of code S into a program Y. under Applicant’s teachings the suggestion to developer A may be highly relevant to a developer B suggestion. The developer A suggestion may have led to utilization of the code S in a codebase containing program Y, or developer A may have reviewed the suggestion or chosen to save the suggestion instead of discarding it.
As to the third assertion, hypothetical scenarios are not inherently spurious arguments. MPEP 8§ 2141, 2142, 2144 and cases therein make it clear that the person of ordinary skill in the art is a hypothetical person, and that the Examiner must step into the shoes of that hypothetical person for an obviousness analysis under Section 103. Section 102 itself does not refer expressly to a person of skill in the art, but cases involving Section 102 often do…. In short, consideration of hypothetical possibilities is an important aspect of claim examination under Section 103 or Section 102. Applicant’s argument presented a hypothetical scenario involving Dias and Applicant’s claims, in order to explore and understand how a hypothetical person of ordinary skill in the art would understand those writings, in the hypothetical event that the writings were presented to them. There is no legal requirement that such arguments be described in a reference or in a specification. Applicant’s hypothetical scenario is proper and it merits a proper response, because it is part of an argument that draws on the teachings disclosed by Dias or by Applicant’s application.

Examiner response:
In response to applicant’s argument “As to the first assertion, the Final Action is correct that Applicant’s argument is not recited in the claims. But there is no legal requirement that arguments must be recited in the claims in order to be considered by the Office”, again, “In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Suppose a system makes a recommendation to developer A…) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Although applicant assertion that ‘there is no legal requirement that arguments must be recited in the claims in order to be considered by the Office”, examiner is not required to examine any limitation that is not recite in the claims, and thus the examiner is not required to respond to arguments related to limitations that are not recited in the claims. 
In response to applicant’s arguments “As to the second assertion, the features relied on in the argument are recited in the claims, e.g., in claim language such as “present automatically created suggestions to software developers” (claim 1), “whether other software developers have or have not at least implicitly endorsed the automatically created suggestions” (claim 1), “supplying the ACSDS ... or withholding the ACSDS” (claims 1, 8, 16), “codebase utilization level” (claims 3, 4, 6, 12, 13, 16), “developer review level” (claims 3, 4, 6, 12), and “suggestion saver identity which identifies at least one developer who chose to save the ACSDS instead of discarding it” (claims 3, 6).
The following is the portion of Applicant’s argument that is quoted by the Final Action as not being recited in the claims; a bold emphasis is added here to highlight connections between the argument and features recited in the claims:
Suppose a system makes a recommendation to a developer A suggesting the insertion of a code solution S into a program X, and at some later time the system is performing computations to determine whether the system will also make a recommendation to a developer B suggesting the insertion of the same piece of code S into a program Y. under Applicant’s teachings the suggestion to developer A may be highly relevant to a developer B suggestion. The developer A suggestion may have led to utilization of the code S in a codebase containing program Y, or developer A may have reviewed the suggestion or chosen to save the suggestion instead of discarding it”.  As in response to the first assertion, again, as in MPEP “In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Suppose a system makes a recommendation to developer A…) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Although applicant assertion that ‘there is no legal requirement that arguments must be recited in the claims in order to be considered by the Office”. There is no legal requirement that examiner is required to examine or respond to the argument related to hypothetical scenario that does not recite in the claims.
   In response to applicant’s argument of “As to the third assertion, hypothetical scenarios are not inherently spurious arguments…. In short, consideration of hypothetical possibilities is an important aspect of claim examination under Section 103 or Section 102. Applicant’s argument presented a hypothetical scenario involving Dias and Applicant’s claims, in order to explore and understand how a hypothetical person of ordinary skill in the art would understand those writings, in the hypothetical event that the writings were presented to them. There is no legal requirement that such arguments be described in a reference or in a specification. Applicant’s hypothetical scenario is proper and it merits a proper response, because it is part of an argument that draws on the teachings disclosed by Dias or by Applicant’s application”. Again, there is no legal requirement to require examiner to examine and respond to arguments related to the hypothetical possibilities that are not recite in the claims. Patent eligible is not based on hypothetical possibilities.

Applicant argued:
Group I, Claims 1-6, 9-19, Section 102 (Group I Argument Section C)
At pages 37-38, the Final Action asserts that fillable fields in Dias code solutions are provenance metadata. Dias [0065] and Dias [0082] are cited.
Applicant respectfully disagrees, for at least the following reasons:
The Dias code solution is asserted in the rejections as teaching Applicant’s autocreated suggestion, so metadata about an autocreated suggestion’s provenance would need to correspond with metadata about a code solution. But Dias [0065] states that the “fields may be fillable with information that is specific to the particular program code into which selected code solution 802 is being inserted.” That is, the fillable fields pertain to the program that is receiving the code solution, not to the code solution itself.
Dias [0065] does discuss the fillable fields being a part of the code solution. But the kind of information that is used to fill these fillable fields is not code solution provenance information. It is not information about a suggestion for editing the program code. Rather, it is “information that is specific to the particular program code”. By contrast, Applicant’s provenance metadata is metadata about the provenance of an autocreated suggestion for editing program code.
Dias [0082] is somewhat closer, because it discusses “metadata on the provenance of a particular code solution”. But as discussed in Group I Argument Section A, this is not autocreated suggestion provenance metadata, because (a) human-generated code solutions are not autocreated suggestions, and (b) provenance that specifies whether a code solution comes under an open source license is not within the scope of autocreated suggestion provenance — Applicant’s specification does not even mention “open source”. In short, Dias [0065] and [0082], like the rest of Dias, do not teach Applicant’s claimed autocreated suggestions 208 or Applicant’s autocreated suggestion provenance metadata. The Section 102 rejections should be reversed. 

Examiner response:
	In response to applicant’s arguments regarding examiner cited Dias [0065], the currently rejection is no longer to cite Dias’ paragraph [0065], see rejection in claim 1 above. 
In response to applicant’s arguments Dias [0082] is somewhat closer, because it discusses “metadata on the provenance of a particular code solution”. But as discussed in Group I Argument Section A, this is not autocreated suggestion provenance metadata, because (a) human-generated code solutions are not autocreated suggestions, and (b) provenance that specifies whether a code solution comes under an open source license is not within the scope of autocreated suggestion provenance — Applicant’s specification does not even mention “open source”. In short, Dias [0065] and [0082], like the rest of Dias, do not teach Applicant’s claimed autocreated suggestions 208 or Applicant’s autocreated suggestion provenance metadata. The Section 102 rejections should be reversed. As examiner response applicant’s arguments in in Group I Argument Section A, limitation is auto created vs human-generated that will not consider patentable because replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III. 
Dias does teach auto generated “created software development suggestion” in [0082], code comparator 1010 may select code solutions that are trusted by the developer and/or are compatible with rights associated the developer's program code … As such, program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation. As examiner pointed in response applicant’s arguments in in Group I Argument Section A, nowhere Dias limited a code solution is only to “open source”, “open source” is just one of the examples.

Applicant argued:
Group II, Claims 7, 8, 20, Section 103
At pages 38-39, the Final Action provides a limited response to the following arguments which were submitted in Applicant’s First Response:
Applicant’s claims recite or include a “provenance-derived trust score” and “provenance metadata” or both, but the term “provenance” does not even appear in Kelly.
Adding Kelly to Dias does not overcome the lack of autocreated suggestion provenance teachings noted above for the Section 102 rejections. The Section 103 rejections therefore rely on Dias for a teaching that neither Dias nor Kelly provides.
Applicant’s claims recite or include a “provenance-derived trust score” but the term “trust” does not appear in Kelly or in Dias.
Kelly’s project metadata is about a project, not about an autocreated suggestion. “Project attribute data 245 may include such information as the team, business unit, or user responsible for the immediate project, may detect APIs or platforms used or designated within the project, other software components with which the code or project under development is to interface and interoperate with, among other attributes.” Kelly [0038] 
In response, the Final Action cites /n re Keller for the proposition that “the test 1s what the combined teachings of the references would have suggested to those of ordinary skill in the art.” In re Keller may be correct as a general matter, but citing it does not answer any of the specific points made in Applicant’s argument about what these particular references fail to teach: 
Dias is still the only cited reference that discusses “provenance”.
Neither Dias nor Kelly teaches autocreated suggestion provenance.
Neither Dias nor Kelly mentions a “trust score”. 
Kelly’s project metadata is about a project, not about an autocreated suggestion.

Examiner response:
In response to applicant’s argument “Dias is still the only cited reference that discusses “provenance”, “Kelly’s project metadata is about a project, not about an autocreated suggestion”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As Dias teaches “provenance” and generated suggestion, then the combination of references teach the limitations.
In response to applicant’s argument “Neither Dias nor Kelly teaches autocreated suggestion provenance” as examiner response above, Dias does teach generated software development suggestion, applicant is again and again to emphasize “autocreated suggestion” against “manually created”, as examiner response above, replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III. Automating a manual activity.
In response to applicant’s argument of Neither Dias nor Kelly mentions a “trust score”, Examiner disagree applicant’s argument, as Dias in [0082], Furthermore, in an embodiment, code comparator 1010 may select code solutions that are trusted by the developer and/or are compatible with rights associated the developer's program code … As such, program code suggestion system 1000 may maintain metadata on the provenance of a particular code solution, and use that metadata in combination with information provided by the developer requesting code solutions, to determine whether a code solution is appropriate for recommendation that read on “trust score” in the instant claims.
Applicant argued:
Group III, Claims 6, 16, Section 102 (codebase utilization level not taught)
The First Action cited Dias [0044] as teaching a codebase utilization level; see pages 13, 22. Applicant’s First Response respectfully disagreed.
The First Response noted that in claim 6, the codebase utilization level “indicates an extent to which the ACSDS has been utilized within a codebase”. Claim 16 similarly recites “a codebase utilization level which indicates an extent to which the ACSDS has been utilized within at least one codebase”.
The First Response argued that the cited material in Dias [0044] merely states that “Program code suggestion system 110 compares the program code portion to the identified code design patterns to determine one or more matching pattern signatures, and may transmit the corresponding one or more code solutions to software development application 108 as code suggestions.”
Thus, Dias [0044] does not teach recording the fact that particular code in the application 108 corresponds to a code suggestion. Likewise, Dias [0044] does not teach recording the fact that a given suggestion led to the inclusion of code in the application 108. Nor does Dias [0044] otherwise teach quantifying the extent to which a suggestion led to changes in a codebase, that is, the extent to which the suggestion is utilized in the codebase.
At page 40, the Final Action responds to this argument by dropping the cite to Dias [0044] and citing Dias [0006] instead. But Dias [0006] merely notes the existence of a source code base whose patterns may be used to suggest code solutions to developers. For at least three reasons, Dias [0006] does not teach a codebase utilization level which indicates an extent to which an autocreated suggestion has been utilized within a codebase.
First, Dias [0006] does not teach a codebase utilization level. It does not teach a utilization quantification or extent which is distinct from the utilization itself. There is no teaching that the amount of utilization of a particular suggestion is tracked. Cf Applicant’s specification at [0057].
Second, Dias [0006] does not teach autocreated suggestions. As discussed in Group I Argument Section A, the Dias suggestions are code solutions, which are human-generated, not autocreated.
Third, Dias [0006] does not teach tracking utilization of a suggestion within the code base. In the context of Dias overall, the code base of Dias [0006] ist a source of human-generated suggestions, not a recipient of autocreated suggestion edits. For instance, the Abstract states “Methods, systems, and computer program products are provided for inferring the programming intent of code developers to suggest code solutions. Program code is retrieved from a code repository that includes program code generated by a plurality of code developers.”
In short, these are additional reasons to reverse the claim 6 and claim 16 rejections. 

Examiner response:
In response to applicant’s argument “First, Dias [0006] does not teach a codebase utilization level. It does not teach a utilization quantification or extent which is distinct from the utilization itself. There is no teaching that the amount of utilization of a particular suggestion is tracked. Cf Applicant’s specification at [0057]”, again, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a utilization quantification or extent which is distinct from the utilization itself… the amount of utilization of a particular suggestion is tracked) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Dias does teach a codebase utilization level which indicates an extent to which the ACSDS has been utilized within a codebase, see Dias, [0006], Source code generated by one or a body of code developers is collected into a source code base. The source code base is analyzed to determine code design patterns. The code design patterns may be used to suggest code solutions to code developers who are developing software programs.

Applicant argued:
Group IV, Claims 3, 6, 15, Section 102 (suggestion saver identity not taught)
The First Action cited Dias [0053] as teaching a suggestion saver identity; see pages 9, 14, 15. Applicant’s First Response respectfully disagreed.
The First Response noted that in claims 3 and 6, the suggestion saver identity “identifies at least one developer who chose to save the ACSDS instead of discarding it”. The phrase “the suggestion saver identity” has the same meaning in claim 15, which depends from claim 6.
The First Response argued that the cited material in Dias [0053] merely states that “a developer may interact with code editor 302 of software development application 300 to enter and edit program code when generating software program 112. For instance, the developer may add, modify, or delete program code text using code editor 302 such as by typing, by voice input, etc. When complete, or at other intervals, the user may be enabled to save the program code by interacting with a ‘save’ button or other user interface element.”
This material teaches saving “the program code”, meaning the program code generally. For instance, “a developer may interact with code editor 302 of software development application 300 to enter and edit program code ... the developer may add, modify, or delete program code text using code editor 302 such as by typing, by voice input, etc.”
This material does not teach saving the autocreated suggestion. It likewise does not teach saving the autocreated suggestion instead of discarding it. Hence, it does not teach the claimed suggestion saver identity.
At pages 41-42, the Final Action acknowledges these arguments, but does not squarely address them. Saving edited program code is not the same as saving a suggestion. Tracking the identity of the developer who chose to save program code that might have been edited per a suggestion is not the same as tracking a saver identity for a suggestion. In Dias, the identity of the developer would be tracked in association with the program code as a whole, not in association with a particular suggestion. Applicant’s claims do not recite an “identity of a developer who saved a program that may have included a suggestion”. Rather, the claims recite and define a suggestion saver identity.
The Final Action also cites Dias [0044]. At most, this paragraph teaches providing a code suggestion to a developer in response to a request. There is no apparent tracking of what the developer does (or fails to do) with that code suggestion. Hence, there is no teaching of a suggestion saver identity.
In short, these are additional reasons to reverse the rejections of claim 3, claim 6, and claim 15.

Examiner response:
	In response to applicant’s argument suggestion in claims 3, 6, 15, suggestion saver identity not taught, examiner disagreed applicant’s arguments. Dias does teach a suggestion saver identity which identifies at least one developer who chose to save the ACSDS instead of discarding it, Dias, in [0053], “a developer may interact with code editor 302 of software development application 300 to enter and edit program code when generating software program 112. For instance, the developer may add, modify, or delete program code text using code editor 302 such as by typing, by voice input, etc. When complete, or at other intervals, the user may be enabled to save the program code by interacting with a "save" button or other user interface element.” That is, when the “save” button is interacted, the saver identify at least one developer save the code suggestion. 
Note here, the limitation of “a suggestion saver identity…” in Claims 3, 6, and 15 is within a “at least one of the following… or …“ course. therefore, no matter if Dias teaches “a suggestion saver identity…” or not, as Dias teaches any one of the limitation inside the “at least one of the following … or…” course, Dias’s teaching meets the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   	US 2016/0103662 teaches assisting a user in developing a software program. A program code of the software program being under development is monitored to identify each code portion of the program code matching a matched one of a plurality of code patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is (571)272-5989.  The examiner can normally be reached on 9:30 AM – 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at 571 –272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191